No. 87-176
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987



STATE OF MONTANA,
                 Plaintiff and Respondent,
         -vs-
ROBERT BRADFORD,
                 Defendant and Appellant.




APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable R. D. McPhillips, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 John Keith, Public Defender, Great Falls, Montana
         For Respondent:
                 Hon. Mike Greely, Attorney General, Helena, Montana
                 Judy Browning, Asst. Atty. General, Helena
                 Patrick L. Paul, County Attorney, Great Falls, Montana
                 Antonia Marra & Barbara Bell, Deputy County Attorneys



                                   Submitted on Briefs:   Aug. 6, 1987
                                     Decided:   September 29, 1987


Filed:    SEP 2 9 1987


                                   Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     Defendant, Mr.   Bradford, pled   guilty   to   six   felony
counts relating to sexual abuse of his daughters. In sen-
tencing, the District Court for the Eighth Judicial District,
Cascade County, relied upon the recommendations of a psychol-
ogist who examined Mr. Bradford. Mr. Bradford appeals. We
affirm.
     The issue is whether the District Court abused its
discretion in refusing Mr. Bradford's request for a second
psychological evaluation.
     Mr. Bradford was charged by information with sexual
assault (3 counts) , tampering with witnesses, tampering with
physical evidence, and sexual intercourse without consent.
On the date scheduled for trial, he pled guilty on all
counts.   In exchange for Mr. Bradford's guilty pleas, the
County Attorney's office agreed to rely upon the sentencing
recommendations of the Presentence Report and a psycholo-
gist's evaluation, both of which would be prepared after
entry of the plea.
     Mr. Bradford was examined by Phillip Russell, Ph.D., of
the Yellowstone Treatment Program in Billings, Montana. Dr.
Russell's report stated that " [i]n the examiner's experience
with over 500 cases of sexual abuse, this stands as a hall-
mark of perversity and degredation." It also stated that Mr.
Bradford exhibited almost no remorse for his acts and "is
absolutely not amenable to treatment in an outpatient commu-
nity based program."   Mr. Bradford was provided with a copy
of the report prior to sentencing.
     At the sentencing hearing, the defense moved for a
continuance so that Mr. Bradford could obtain a second psy-
chological evaluation at his own expense. The court denied
the motion, and sentenced Mr. Bradford to 20 years on each of
the sexual assault charges, 10 years on the charges of tam-
pering with witnesses and evidence, and 30 years on the
charge of sexual intercourse without consent, all to be
served concurrently.

     Did the District Court abuse its discretion in refusing
Mr. Bradford's request for a second psychological evaluation?
     Mr. Bradford argues that because Dr. Russell's report
was extremely negative, the District Court abused its discre-
tion when it refused to allow him to obtain another psycho-
logical report at his own expense. He also argues that Dr.
Russell's report is inherently prejudiced because Dr. Russell
saw two of Mr. Bradford's children prior to evaluating Mr.
Bradford. His argument on the second point is sketchy, and
we note that at the sentencing hearing the attorney for the
State said that she believed the children were interviewed
after, not before, Mr. Bradford.
     Section 46-18-112, MCA, allows a mental examination to
be included in a presentence investigation "when it is
desireable in the opinion of the court." That section leaves
to the district court's discretion the decisions on mental
examinations for sentencing purposes. Mr. Bradford has shown
nothing that would require a second mental examination in
this case.   Dr. Russell's report contains extensive quota-
tions from statements by Mr. Bradford's daughters, which Dr.
Russell aptly summarizes the statements as descriptions of
pornographic sexual abuse spanning a period of approximately
14 years.    That the report is highly unfavorable to Mr.
Bradford is more a result of the horrifying statements of the
children than of any comments by Dr. Russell. Mr. Bradford's
lack of remorse about the crimes with which he was charged
was demonstrated in his statement to the District Court that
"I firmly don't believe that I am the terrible person the
doctor portrays me to be, I really don't."       The attitude
conveyed in that statement when viewed in light of Mr. Brad-
ford's own admissions regarding the crimes abundantly sup-
ports Dr. Russell's sentencing recommendation. Further, as
the District Court noted, it was the defense which selected
Dr. Russell to perform the psychological evaluation.
      We conclude that it was within the District Court's
discretion to deny Mr. Bradford's request for a second psy-
chological evaluation. ~ffirmed.




We concur:
               /


/& -T-v,f
       Chief Justice




#
e       Justices